UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4832


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LAMONT DEMANUEL EVERETT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Louise W. Flanagan,
Chief District Judge. (5:04-cr-00179-FL-1)


Submitted:   February 28, 2012            Decided:   April 9, 2012


Before AGEE, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lamont Demanuel Everett appeals the twenty-four-month

sentence    imposed       upon    revocation        of     his   term    of      supervised

release.      He    contends          that   the    district       court      imposed    the

statutory    maximum      revocation         sentence      based    on     his    need   for

mental health treatment in violation of Tapia v. United States,

131 S. Ct. 2382 (2011), which provides that a prison term may

not be lengthened for the purpose of providing rehabilitation.

We disagree and therefore affirm.

            We     will     not        disturb      a     sentence       imposed       after

revocation of supervised release that is within the prescribed

statutory     range    and       is    not     plainly      unreasonable.              United

States v. Crudup, 461 F.3d 433, 437-39 (4th Cir. 2006).                                   In

making     this    determination,            we    first     consider       whether      the

sentence is unreasonable.                Id. at 438.         “This initial inquiry

takes a more deferential appellate posture concerning issues of

fact and the exercise of discretion than reasonableness review

for [G]uidelines sentences.”                 United States v. Moulden, 478 F.3d

652, 656 (4th Cir. 2007) (internal quotation marks and citations

omitted).

            Although       a     district         court    “ultimately           has   broad

discretion to revoke its previous sentence and impose a term of

imprisonment up to the statutory maximum,” Crudup, 461 F.3d at

439 (internal quotation marks omitted), the court must consider

                                              2
the Chapter Seven policy statements in the federal Sentencing

Guidelines manual, as well as the statutory requirements and

factors   applicable        to     revocation         sentences       under     18    U.S.C.

§§ 3553(a), 3583(e) (2006).

            Citing Tapia, Everett contends that his sentence is

plainly     unreasonable         because       the        district    court     improperly

considered    his    need        for    mental      health      treatment.          Although

counsel     argued     extensively          about          Everett’s     mental       health

concerns, noting that Everett’s “mental health situation seems

to be driving this case to a very large extent,” our review of

the revocation hearing transcript leads us to conclude that the

district court did not rely on Everett’s need for mental health

treatment in determining the appropriate sentence.                            Rather, the

district court considered Everett’s history of angry outbursts

when   frustrated      or    when       told       what    to   do,    his    difficulties

accepting the authority of the court or the probation officer,

his prior violations for which he was allowed to continue on

supervision,    and     the       “patterns         and     practices”       that    Everett

exhibited    from     an    early       age.         The     court    did     not    mention

Everett’s need for treatment in connection with the imposition

of the 24-month sentence, but rather stated that it considered

the mental health issue “in mitigation.”                        Only after the court

imposed     sentence       and     in    response          to   Everett’s      attorney’s

request, the court recommended that Everett be imprisoned at FCI

                                               3
Butner and that he be given a mental health evaluation.                    We

conclude   that   the   24-month   revocation   sentence     does   not   run

afoul of Tapia.    Accordingly, we affirm the revocation judgment.

We   dispense   with    oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                    AFFIRMED




                                     4